Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                           Case No.:


  GISELA REYES,

             Plaintiff,

  vs.

  AMERICAN GIFT CORPORATION,
  a Florida Profit Corporation,

         Defendant.
  ________________________________________/

                                              COMPLAINT

           COMES NOW, GISELA REYES, (hereinafter “Plaintiff”) by and through her undersigned

  attorney hereby sues Defendant AMERICAN GIFT CORPORATION, a Florida Profit

  Corporation (hereinafter, "Defendant"), and states:

                                     JURISDICTION AND VENUE

  1. This is an action for damages and other relief based on unlawful employment practices

        committed by Defendant and jurisdiction of this Court is invoked pursuant to the provisions of

        the Age Discrimination in Employment Act of 1967 (ADEA), 29 U.S.C. §§ 621 et seq., the

        Americans with Disabilities Act (ADA), the Americans with Disabilities Act Amendments Act

        (ADAAA) 42 U.S.C. §§ 12101 et seq., the Florida Civil Rights Act (“FCRA”), §§ 760.01-

        760.11, the Florida workers’ compensation laws under Florida Statute § 440.205, and to redress

        injuries resulting from Defendant’s unlawful, retaliatory discharge of Plaintiff.

  2. Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1367.

  3. The claims asserted in this Complaint arose in the Southern District of Florida during the

        course of Plaintiff’s employment with Defendant.



                                                     1
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 2 of 17




  4. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 since Plaintiff was employed by

     Defendant in Miami, Florida.

                                                 PARTIES

  5. Plaintiff was at all times relevant to this action, resided within the Southern District of Florida.

     Plaintiff is over the age of eighteen.

  6. Plaintiff at all times relevant, was employed by Defendant on a full-time basis as a factory

     worker. Plaintiff was hired on or about 2006 and terminated on March 25, 2020.

  7. Defendant is a Florida corporation organized and existing in Florida with its principal place of

     business in Florida and authorized to do business in Florida. Specifically, Plaintiff worked at

     Defendant’s principal location in Miami, Florida. All facts which give rise to this complaint

     occurred in Miami, Florida.

  8. Defendant has, at all times material, employed 15 or more employees for each working day in

     each of twenty or more calendar weeks in the current or preceding year in accordance with the

     FCRA (42 U.S.C. §2000e(b); Fla. Stat. §760.02(7)).

  9. Defendant has, at all times material, employed 20 or more employees for each working day in

     each of twenty or more calendar weeks in the current or preceding year in accordance with the

     ADEA.

  10. Plaintiff has exhausted her administrative remedies by filing a timely charge of discrimination

     ("Charge") against the Defendant with the Equal Employment Opportunity Commission and

     the Florida Commission on Human Relations.

  11. Plaintiff’s Charge was filed on or about July 22, 2020. The actions complained of herein

     occurred within 300 days thereof and/or continued from that date stemming from the same

     actions set forth in the Charge.




                                                    2
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 3 of 17




  12. Plaintiff was terminated from her position on or about March 25, 2020. Her Charge was

     therefore timely filed.

  13. Plaintiff was issued a Notice of Right to Sue on March 4, 2021. This suit is filed in accordance

     with that Notice and within the applicable 90-day time limitation (a copy of the Notice is

     attached hereto as Exhibit “A”).

  14. The Florida Commission on Human Relations did not issue a finding on Plaintiff’s charge

     within 180 days of the filing of said charges.

  15. All other conditions precedent to this action have been performed or have been waived.

                                   GENERAL ALLEGATIONS

  16. Plaintiff is a member of a class protected under the ADEA and FCRA in that she is a person

     over forty (40) years old.

  17. Throughout her employment with Defendant, Plaintiff performed her duties in an exemplary

     fashion and was at all times qualified for her job in that she maintained her position without

     incident.

  18. On or around 2016, the Plaintiff injured her back and right hand at work, which limited her

     ability to move, lift, or push with her left hand. She requested a reasonable accommodation

     and the Defendant provided it.

  19. However, on or about February 2020, the Plaintiff re-injured her hand while unpacking glasses

     and painting for the Defendant.

  20. Plaintiff suffered from a hand injury that would cause her to experience extreme pain when

     moving, lifting, or pushing with her hand. This condition is a disability under the ADA, the

     ADAAA, and the FCRA in that it substantially impairs the Plaintiff’s ability to perform manual

     tasks. The ability to perform manual tasks is considered a “major life activity” as defined by




                                                   3
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 4 of 17




     the ADA and the ADAAA. The Defendant was aware of this condition from the time the

     Plaintiff was injured.

  21. Immediately after the Plaintiff was injured, she requested to see a doctor because she was

     experiencing a lot of pain and an accommodation to work in an area that would require less

     stress to her hand injury.

  22. This request was made specifically to Supervisor Heidi Perez, in which she told the Plaintiff

     that no doctor would be provided, but they would change her to a light-duty position.

  23. Shortly thereafter, the Plaintiff sought out medical attention on her own and was told by her

     doctor that she would need surgery for her hand.

  24. The Plaintiff reported the diagnosis and treatment to Karla Matos and reported that she could

     perform all of the duties necessary during the healing process in her new light-duty assignment.

  25. Karla Matos assured the Plaintiff that she would be accommodated and given the time to heal

     in this new position, however, on March 25, 2020, the Plaintiff was terminated.

  26. Both Karla Matos (40’s) and Supervisor Heidi Perez (40’s), treated Plaintiff differently than

     other similarly situated younger employees.

  27. Specifically, the Defendant told the Plaintiff that the termination resulted from the COVID-19

     pandemic, however, upon information and belief, employees who were younger than the

     Plaintiff kept their employment and have called other younger employees back for employment

     except for the Plaintiff.

  28. Upon information and belief, Defendant’s reason for termination (if any) is pretextual for

     unlawful discrimination and or retaliation.

  29. Defendant denied Plaintiff her protected request for a reasonable accommodation and retaliated

     against her for her requests.




                                                   4
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 5 of 17




  30. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiff’s age,

     request for accommodation, and/or intent to seek benefits for workers’ compensation were a

     motivating factor in the decision for the adverse employment action.

  31. Defendant acted with intentional disregard for Plaintiff’s rights under the FCRA, the ADEA,

     the ADA, and the ADAAA.

  32. Plaintiff has retained the undersigned firm to prosecute this action on her behalf and has agreed

     to pay it a reasonable fee for its services.

  33. Plaintiff is entitled to her reasonable attorneys’ fees and costs if she is the prevailing party in

     this action.

                                            COUNT I
                                    VIOLATION OF THE ADEA
                                     (AGE DISCRIMINATION)

  34. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-33 of this

     complaint as if set out in full herein.

  35. Defendant, by and through its supervisor, did not treat Plaintiff the same as other younger

     employees as alleged above.

  36. Heidi Perez and Karla Matos acted on behalf of Defendant and acted within the scope of their

     duties.

  37. The Plaintiff was subjected to disparate treatment in the workplace, in that similarly situated,

     younger employees were allowed to keep their jobs and/or were re-hired during the COVID-

     19 pandemic.

  38. At the time of this treatment from employment, the Plaintiff did perform and excel at the

     performance of the essential functions assigned to her by Defendant.




                                                    5
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 6 of 17




  39. The Defendant is a sophisticated employer who has actual knowledge of the requirements of

     the ADEA, as amended.

  40. The failure of Defendant to adhere to the mandates of the Act was willful and its violations of

     the provisions of the Act were willful.

  41. Defendant, through its practices and policies as an employer, willfully, and with malicious or

     reckless disregard of Plaintiff’s federally protected rights, discriminated against Plaintiff on

     account of her Age in violation of the Act with respect to its decision to treat Plaintiff different

     from other employees.

  42. Defendant’s disparate treatment of Plaintiff including but not limited to Plaintiff’s termination

     from employment was directly and proximately caused by the Defendant’s unjustified

     discrimination against Plaintiff because of the fact that she was over the age of forty (40), in

     violation of the Act.

  43. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiff suffered

     serious economic losses.

  44. Plaintiff is entitled to such affirmative relief as may be appropriate, including, but not limited

     to, lost wages and benefits pursuant to the provisions of the Act.

  45. Plaintiff, based on information and belief, alleges that Defendant’s actions were done with

     malice, and with intentional disregard for her protected rights. Defendant, by and through their

     officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of

     Heidi Perez and Karla Matos and/or other employees. Therefore, Plaintiff is also entitled to

     liquidated damages.

  WHEREFORE, Plaintiff respectfully requests that:




                                                    6
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 7 of 17




     A. Adjudge and decree that Defendant has violate the ADEA and has done so willfully,

         intentionally and with reckless disregard for Plaintiff’s rights;

     B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’

         adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

         employment practices described herein;

     C. Award Plaintiff an equal amount in double damages/liquidated damages;

     D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the full

         benefits Plaintiff would have had Plaintiff not been discriminated against by Defendant, or

         in lieu of reinstatement, award front pay;

     E. The Court award Plaintiff the costs of this action together with her reasonable attorney’s

         fees incurred herein, pursuant to statute; and

     F. The Court award Plaintiff such other and further relief as the Court deems appropriate.

                                    COUNT II
                    VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
                              (AGE DISCRIMINATION)

  46. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-33 of this

     complaint as if set out in full herein.

  47. Plaintiff brings this action under the “FCRA”, §§ 760.01-760.11 for damages caused by

     Defendant’s unlawful employment practices committed against Plaintiff because Plaintiff was

     terminated on the basis of her age.

  48. Defendant, by and through its supervisors, by the conduct describe above, has engaged in

     discrimination against Plaintiff because of Plaintiff’s age.

  49. Defendant’s managers acted with intentional disregard for Plaintiff’s rights under the FCRA.




                                                   7
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 8 of 17




  50. Defendant’s disparate treatment of Plaintiff including but not limited to Plaintiff’s termination

     from employment was directly and proximately caused by the Defendant’s unjustified

     discrimination against Plaintiff.

  51. Defendant did not provide Plaintiff with a reason for the disparate treatment she was subjected

     to.

  52. At all times material hereto, the employees exhibiting discriminatory conduct toward Plaintiff

     possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s employment

     with the Defendant.

  53. Specifically, Heidi Perez and Karla Matos, at all material times, acted on behalf of Defendant

     and acted within the scope of their duties.

  54. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

     and did so despite the knowledge of said employees engaging in discriminatory actions.

  55. Plaintiff is entitled to such affirmative relief as may be appropriate, including, but not limited

     to, lost wages, benefits, and compensation for emotional distress, pursuant to the provisions of

     Florida Civil Rights Act §§ 760.01-760.11.

  56. Plaintiff, based on information and belief, alleges that Defendant’s actions were done with

     malice, and with intentional disregard for her protected rights under the FCRA. Defendant, by

     and through their officers, and/or supervisors, authorized, condoned, and/or ratified the

     unlawful conduct of Heidi Perez and Karla Matos and/or other employees. Therefore, Plaintiff

     is also entitled to punitive damages from Defendant in a sum according to proof at trial.

  WHEREFORE, Plaintiff requests that:

           A. The Court grant Plaintiff judgment award Plaintiff judgment against Defendant to

              compensate her for past and future pecuniary losses, including appropriate back pay,




                                                    8
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 9 of 17




             benefits' adjustment, injury to her professional reputation, and emotional pain and

             suffering caused by Defendant’s discriminatory treatment in an amount to be

             determined at trial and in accordance with the Florida Civil Rights Act, §§ 760.01-

             760.11.

         B. The Court award punitive damages as permitted under the law;

         C. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

             full benefits Plaintiff would have had Plaintiff not been discriminated against by

             Defendant, or in lieu of reinstatement, award front pay;

         D. The Court award Plaintiff the costs of this action together with her reasonable

             attorney’s fees incurred herein, pursuant to contract and/or statute; and

         E. The Court award Plaintiff such other and further relief as the Court deems appropriate.


                                      COUNT III
                        FAILURE TO ACCOMMODATE IN VIOLATION
                                OF THE ADA AND ADAAA

  57. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-33 of this

     complaint as if set out in full herein.

  58. Plaintiff is disabled as she suffers from a medical condition that limits her ability to move,

     lift, and push with her hand.

  59. Plaintiff is, and at all times was, qualified to perform the essential functions of her job with

     or without a proposed reasonable accommodation.

  60. Plaintiff is therefore a “qualified individual” as that term is defined in the Americans With

     Disabilities Act, as amended (“ADAAA”) § 101(8) (42 U.S.C. § 12111(8)).




                                                    9
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 10 of 17




   61. Defendant failed to provide Plaintiff with a reasonable accommodation as that term is

      defined in the ADAAA, § 101(9). At the time Plaintiff re-injured her hand, Plaintiff

      requested to be re-assigned to a different area.

   62. Plaintiff made this request to her Supervisor, Heidi Perez and Karla Matos on or about

      February 2020.

   63. These requests were reasonable and would not have caused Defendant undue hardship.

   64. As a result of Defendant’s action, Plaintiff has suffered damages in an amount to be proven

      at the time of the trial of this cause.

   65. Plaintiff is informed, believes and alleges that pursuant to ADAAA § 107(a) (42 U.S.C. §

      12117(a)), Plaintiff is entitled to damages because of Defendant’s willful conduct in denying

      her request(s).

   WHEREFORE, Plaintiff requests judgment against Defendant as follows:

          A. Actual damages as a result of Defendant’s discriminatory actions;

          B. Punitive damages due to Defendant’s willful behavior;

          C. Compensatory damages;

          D. Injunctive relief where feasible;

          E. Attorney’s fees;

          F. Costs of this action; and

          G. Any other relief this Court deems proper.

                                   COUNT IV
              HANDICAP/DISABILITY DISCRIMINATION UNDER THE FCRA

   66. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-33 of this

      complaint as if set out in full herein.

   67. Section 760.10 of the FCRA states in relevant part:



                                                   10
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 11 of 17




          (1)    it    is    unlawful      employment       practice     for an  employer:
          (a) to discharge or to fail or refuse to hire any individual, or otherwise to
          discriminate against any individual with respect to compensation, terms,
          conditions, or privileges of employment, because of such individual's race, color,
          religion, sex, natural origin, age, handicap, or marital status.

   68. The FCRA accordingly prohibits employers from taking adverse employment action against

      an employee as a result of his actual handicap/disability, as a result of an employee’s record of

      having such handicap/disability, and/or because the employer regards the employee as

      handicapped/disabled, and further requires employers to reasonably accommodate the actual

      handicaps/disabilities and/or records of such handicaps/disabilities of their employees.

   69. Specifically, Plaintiff alleges that Defendant wrongfully denied her reasonable requests for an

      accommodation to her disability.

   70. The adverse and disparate treatment to which Plaintiff was subjected by Defendant, including

      but not limited to, Plaintiff's termination, as set forth above, was the direct and proximate result

      of Plaintiff's actual disability, which substantially limited her in one or more major life

      activities, and/or Plaintiff's record of having such disability.

   71. Defendant’s alleged bases for its adverse treatment of Plaintiff, if any, are pretextual and

      asserted only to cover up the discriminatory nature of its conduct.

   72. Even if Defendant could assert legitimate reasons for its adverse and disparate treatment of

      Plaintiff, which reasons it did not/does not have, Plaintiff’s actual handicap(s)/disability and/or

      Plaintiff’s record of having such a disability were also motivating factors for Defendant’s

      adverse treatment of Plaintiff.

   73. As a result of the discriminatory conduct to which Plaintiff was subjected, Plaintiff has

      experienced, and will continue to experience, significant financial and economic loss in the

      form of lost wages. Plaintiff has also experienced, and will continue to experience, emotional




                                                    11
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 12 of 17




      anguish, pain and suffering and loss of dignity damages. Plaintiff accordingly demands lost

      economic damages, lost wages, back pay, interest, front pay, the value and/or economic impact

      of lost benefits, and compensatory damages.

   74. Based on information and belief, alleges that Defendant’s actions were done with malice, and

      with disregard for her protected rights under FCRA. Defendant, by and through its officers,

      and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Defendant’s

      employees. Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum

      according to proof at trial.


   WHEREFORE, Plaintiff requests judgment against Defendant as follows:


          A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

              intentionally, and with reckless disregard for Plaintiff’s rights;

          B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

              benefits’ adjustment, and prejudgment interest at amounts to be proved at trial for the

              unlawful employment practices described herein;

          C. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had had Plaintiff not been discriminated against by

              Defendant, or in lieu of reinstatement, award front pay;

          E. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

          F. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.




                                                    12
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 13 of 17




                                        COUNT V
                             VIOLATION OF THE ADA AND ADAAA
                                     (RETALIATION)

   75. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-33 of this

      complaint as if set out in full herein.

   76. Plaintiff requested reasonable accommodation(s) for her disability. This request was made to

      the Plaintiff’s supervisor, Heidi Perez and Karla Matos.

   77. As a direct result of Plaintiff’s requests for a reasonable accommodation, Plaintiff was

      subjected to disparate treatment and adverse employment action.

   78. Plaintiff’s termination constitutes an adverse employment action under the ADA and

      ADAAA.

   79. Plaintiff, based on information and belief, alleges that Defendant’s actions were done with

      malice, and with disregard for her protected rights under the ADA and ADAAA. Defendant,

      by and through its officers, and/or supervisors, authorized, condoned, and/or ratified the

      unlawful conduct of employees. Therefore, Plaintiff is also entitled to punitive damages from

      Defendant in a sum according to proof at trial.

   80. Defendant’s states reason(s) for denying Plaintiff’s request for accommodation is pretextual.

   81. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiff’s

      requests for reasonable accommodation, was a motivating factor in the decision for the

      adverse employment action(s).

   WHEREFORE, Plaintiff requests that:

          A. The Court award Plaintiff judgment against Defendant to compensate her for past and

              future pecuniary losses, including injury to her professional reputation, and emotional




                                                   13
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 14 of 17




              pain and suffering caused by Defendant’s discriminatory and retaliatory treatment in

              an amount to be determined at trial and in accordance with the ADA and ADAAA.

          B. The Court award Plaintiff the costs of this action together with her reasonable

              attorney’s fees incurred herein, pursuant to contract and/or statute; and

          C. The Court award Plaintiff such other and further relief as the Court deems

              appropriate.


                                         COUNT VI
                        VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
                                      (RETALIATION)

   82. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-33 of this

      complaint as if set out in full herein.

   83. Plaintiff brings this claim under the Florida Civil Rights Act, Florida Statutes § 760.01 et seq.

      for Defendant’s retaliatory conduct.

   84. On or about February 2020, the Plaintiff made a request for a reasonable accommodation for

      her disability.

   85. This request was a protected activity under the FCRA.

   86. As a direct result of Plaintiff’s request, Defendant terminated Plaintiff without valid cause.

   87. Plaintiff’s request for a reasonable accommodation of her disability was a motivating factor

      in Defendant’s decision to terminate Plaintiff.

   88. Defendant knew of Plaintiff’s disability and her request as Plaintiff made this request to

      Heidi Perez and Karla Matos who were supervisors of Defendant corporation.

   89. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, and

      has suffered emotional distress and damage.




                                                    14
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 15 of 17




   90. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

      representatives, and the Defendant’s failure to make prompt remedial action to prevent

      continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

      state law.

   91. Plaintiff, based on information and belief, alleges that Defendant’s actions were done with

      malice, and with disregard for her protected rights under FCRA. Defendant, by and through its

      officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of

      Heidi Perez and Karla Matos and/or other employees. Therefore, Plaintiff is also entitled to

      punitive damages from Defendant in a sum according to proof at trial.

   92. Defendant’s alleged reason(s) terminating Plaintiff (if any) are pretextual as described above.

   93. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiff’s

      requests for a reasonable accommodation and sick leave, were a motivating factor in the

      decision for the adverse employment action(s).

   94. Plaintiff further seeks her attorney's fees and costs as permitted by law.

   WHEREFORE, Plaintiff respectfully requests judgment against Defendant as follows:

          A. The Court grant Plaintiff judgment award Plaintiff judgment against Defendant to

              compensate her for past and future pecuniary losses, including appropriate back pay,

              benefits' adjustment, injury to her professional reputation, and emotional pain and

              suffering caused by Defendant’s discriminatory treatment in an amount to be

              determined at trial and in accordance with the Florida Civil Rights Act, §§ 760.01-

              760.11.

          B. The Court award punitive damages as permitted under the law;

          C. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the




                                                    15
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 16 of 17




              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu of reinstatement, award front pay;

          D. The Court award Plaintiff the costs of this action together with her reasonable

              attorney’s fees incurred herein, pursuant to contract and/or statute; and

          E. Any other relief this Court deems proper.


                                    COUNT VII
                     VIOLATION OF WORKERS’ COMPENSATION LAWS

   95. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-33 of this

      complaint as if set out in full herein.

   96. Plaintiff brings this action under Florida Law prohibiting retaliation for filing or attempting to

      file a valid workers’ compensation claim under Florida Statutes § 440.205.

   97. Plaintiff sought workers' compensation benefits for medical treatment for her hand injury

      sustained while working for Defendant in accordance with the provisions of the Workers'

      Compensation Law.

   98. Shortly thereafter, Plaintiff was terminated.

   99. It is clear that Defendant took adverse employment actions against Plaintiff because of her

      valid claim for compensation under the Workers’ Compensation Law.

   100.   Plaintiff's compensation claim was a motivating factor in Defendant's decision to

      ultimately terminate Plaintiff, in violation of Florida Statutes § 440.205, as evidenced by the

      retainment of other employees and/or the rehiring of other employees.

   101.   Plaintiff's work record with Defendant prior to her termination was satisfactory.

   102.   Plaintiff, based on information and belief, alleges that Defendant’s actions were done with

      malice, and with disregard for her rights under Florida Statutes § 440.205. Defendant, by and

      through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful


                                                       16
Case 1:21-cv-22002-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 17 of 17




      conduct of Heidi Perez and Karla Matos and/or other employees. Therefore, Plaintiff is also

      entitled to punitive damages from Defendant in a sum according to proof at trial.

   103.   Any purported reason for Plaintiff's discharge given by Defendant is pretextual.

          WHEREFORE, Plaintiff demands judgment for:

          A. Plaintiff's lost wages and/or benefits as a result of her termination;

          B. Compensatory, liquidated, and punitive damages as allowed by law and upon a record

              showing proof thereof;

          C. Interest on all monies owed;

          D. Assessment against Defendant for those reasonable attorney's fees and costs incurred

              as a result of bringing this action as permitted by Florida statutes;

          E. A trial by jury; and

          F. Any other relief this Court deems proper.

                                  DEMAND FOR JURY TRIAL


          Plaintiff GISELA REYES demands trial by jury on all issues and all counts of this

   Complaint so triable as a matter of right.

   Dated: May 28, 2021

                                                         PEREGONZA THE ATTORNEYS, PLLC
                                                         1414 NW 107th Ave,
                                                         Suite 302
                                                         Doral, FL 33172
                                                         Tel. (786) 650-0202
                                                         Fax. (786) 650-0200

                                                         By: /s/Nathaly Saavedra
                                                         Nathaly Saavedra, Esq.
                                                         Fla. Bar No. 118315
                                                         Email: nathaly@peregonza.com




                                                    17
